DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
In response to the arguments filed 2/4/2020:
In response to the arguments of the double patenting rejections (arguments: page 7 lines 6-11):  The double patenting rejections have been updated in view of amendments.
In response to the arguments of the 35 U.S.C. 103 rejections (arguments: page 7 line 12 to page 8 line 23):  The 35 U.S.C. 103 rejections have been dropped in view of amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, 11, 16, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a)  Claim 2: It is unclear what is meant by “configure a set of secondary cells (SCells) each on a carrier” (line 4).  The claimed “a set of secondary (SCells)” (line 4) is claimed in the claimed “a first subset of SCells” (lines 8-9) and the claimed “the set of activated SCells” (line 9).  However, the claimed “a set of secondary (SCells)” (line 4) is different from the claimed “the set of carriers” (line 5),  the claimed “a 
    Claim 2 line 5: “the set of carriers” lacks antecedent basis.
    Claim 2 line 12: “the set of activated carriers” lacks antecedent basis.
    Claim 2 line 13: “the first subset of carriers” lacks antecedent basis.
b)  Claim 3 line 1: “the first subset of carriers” lacks antecedent basis.
     Claim 3 line 3: “being” should be changed to --is--.
c)  Claim 4 lines 3-4: “the set of activated carriers” lacks antecedent basis.
     Claim 4 line 5: “the first subset of carriers” lacks antecedent basis.
d)  Claim 5 line 5: “the set of activated carriers” lacks antecedent basis.
e)  Claim 6 line 2: “the set of activated carriers” lacks antecedent basis.
f)   Claim 7 line 1: “the first subset of activated carriers” lacks antecedent basis.
g)  Claim 8 line 1: --wherein-- should be inserted before “the first physical-layer signaling”.
h)  Claim 9 line 2: “the set of carriers” lacks antecedent basis.
i)   Claim 11 line 3: “being” should be changed to --is--.
j)   Claim 16 line 1: --wherein-- should be inserted before “the first physical-layer signaling”.
k)  Claim 19 line 3: “being” should be changed to --is--.
l)   Claim 20 line 1: “terminal” should be changed to --base station--.
m)  Claim 21 line 3: “being” should be changed to --is--.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 13-20 of U.S. Patent No. 10,028,279 in view of U.S. Publication No. 2012/0213089 to Shi et al, and in further view of  U.S. Publication No. 2012/0014257 to Ahluwalia et al.

The pending application claims the limitation “send an activation command to the terminal that instructs the terminal to activate a set of carriers, a number of carriers in the set of activated carriers”, but U.S. Patent No. 10,028,279 does not disclose this limitation.
Shi et al disclose in Figures 1, 3, 7, 8 that BS sends to UE a configuration message which comprises a component carrier activation message so that UE can activate/configure one or more component carriers.  Refer to Sections 0034-0040, 0053.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include send an activation command to the terminal that instructs the terminal to activate a set of carriers, a number of carriers in the set of activated carriers.  One would have been motivated to do so so that the terminal activates the set of carriers for data communication.
Also, the pending application claims the limitation “at least one carrier in the second subset of carriers being excluded from the first subset of carriers”, but U.S. Patent No. 10,028,279 does not disclose this limitation.
U.S. Publication No. 2012/0014257 to Ahluwalia et al disclose in Figure 1 that BS 5 signals UE 3 via PDCCH signaling to monitor the component carriers in the anchor subset of component carriers.  The component carriers in the anchor subset of component carriers is a first subset of carriers in the set of component carriers consisting of component carriers in the anchor subset of component carriers and component carriers in another subset of component carriers.  Also, BS 5 signals UE 3 via PDCCH signaling to monitor the component carriers in another subset of component carriers.  The component carriers in another subset of component carriers is a second subset of the set of component carriers consisting of component carriers in the anchor subset of component carriers and component carriers in another subset of component carriers.  The component carriers in the anchor subset of component carriers is at least one carrier in the second subset of carriers being excluded from the first subset of carriers”).  Refer to Sections 0006, 0009, 0025, 0033, 0035, 0036-0041, 0063, 0065, 0068 and claims 4, 11, 16.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one carrier in the second subset of carriers being excluded from the first subset of carriers.  One would have been motivated to do so since sets of component carriers comprise different carriers.
Claim 3 and claim 19 of the pending application is similar to claim 1 lines 13-14 and 21-23, and claim 7 lines 14-16 and 21-23 of U.S. Patent No. 10,028,279.
Claim 4 of the pending application is similar to claim 1 lines 11-13 and 18-20, claims 2-3, and claims 9-10 of U.S. Patent No. 10,028,279.
Claim 5 of the pending application is similar to claim 1 lines 11-13 and 18-20, claims 2-3, and claims 9-10 of U.S. Patent No. 10,028,279.
Claim 6 of the pending application is similar to claim 4 and claim 8 of U.S. Patent No. 10,028,279.
Claim 7 of the pending application is similar to claim 5 of U.S. Patent No. 10,028,279.
Claim 8 of the pending application is similar to claim 6 of U.S. Patent No. 10,028,279.
Claim 9 of the pending application is similar to claim 1 lines 7-8, claim 4, and claim 8 of U.S. Patent No. 10,028,279.
Claim 10 and claim 20 of the pending application is similar to claim 13 lines 1-11, 20-21, and 31-33, and claim 17 lines 1-12, 16-18, and 23-25 of U.S. Patent No. 10,028,279.
The pending application claims the limitation “send an activation command to the terminal that instructs the terminal to activate a set of carriers, a number of carriers in the set of activated carriers”, but U.S. Patent No. 10,028,279 does not disclose this limitation.
send an activation command to the terminal that instructs the terminal to activate a set of carriers, a number of carriers in the set of activated carriers.  One would have been motivated to do so so that the terminal activates the set of carriers for data communication.
Also, the pending application claims the limitation “at least one carrier in the second subset of carriers being excluded from the first subset of carriers”, but U.S. Patent No. 10,028,279 does not disclose this limitation.
U.S. Publication No. 2012/0014257 to Ahluwalia et al disclose in Figure 1 that BS 5 signals UE 3 via PDCCH signaling to monitor the component carriers in the anchor subset of component carriers.  The component carriers in the anchor subset of component carriers is a first subset of carriers in the set of component carriers consisting of component carriers in the anchor subset of component carriers and component carriers in another subset of component carriers.  Also, BS 5 signals UE 3 via PDCCH signaling to monitor the component carriers in another subset of component carriers.  The component carriers in another subset of component carriers is a second subset of the set of component carriers consisting of component carriers in the anchor subset of component carriers and component carriers in another subset of component carriers.  The component carriers in the anchor subset of component carriers is different from the component carriers in another subset of component carriers (claimed “at least one carrier in the second subset of carriers being excluded from the first subset of carriers”).  Refer to Sections 0006, 0009, 0025, 0033, 0035, 0036-0041, 0063, 0065, 0068 and claims 4, 11, 16.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one carrier in the second subset of carriers being excluded from the first subset of carriers.  One would have been motivated to do so since sets of component carriers comprise different carriers.
Claim 11 and claim 21 of the pending application is similar to claim 13 lines 17-19 and 26-28, and claim 17 lines 18-20 and 26-27 of U.S. Patent No. 10,028,279.
Claim 12 of the pending application is similar to claim 13 lines 15-17 and 23-25, claims 14-15, and claims 19-20 of U.S. Patent No. 10,028,279.
Claim 13 of the pending application is similar to claim 13 lines 15-17 and 23-25, claims 14-15, and claims 19-20 of U.S. Patent No. 10,028,279.
Claim 14 of the pending application is similar to claim 16 and claim 18 of U.S. Patent No. 10,028,279.
Claim 15 of the pending application is similar to claim 5 of U.S. Patent No. 10,028,279.
Claim 16 of the pending application is similar to claim 6 of U.S. Patent No. 10,028,279.
Claim 17 of the pending application is similar to claim 13 lines 10-11, claim 16, and claim 18 of U.S. Patent No. 10,028,279.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 20-23, and 26 of U.S. Patent No. 10,805,928.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar to the claims of U.S. Patent No. 10,805,928.
Claim 2 and claim 18 of the pending application is similar to claim 1 lines 1-13, 16-20, and 22-24, claim 14 lines 1-16, 21-25, and 27-29, and claim 26 lines 1-14, 17-21, and 23-25 of U.S. Patent No. 10,805,928.
Claim 3 and claim 19 of the pending application is similar to claim 1 lines 13-15 and 20-22 and claim 14 lines 16-18 and 25-27 of U.S. Patent No. 10,805,928.

Claim 5 of the pending application is similar to claim 3 and claims 16-17 of U.S. Patent No. 10,805,928.
Claim 6 of the pending application is similar to claim 4 and claim 15 of U.S. Patent No. 10,805,928.
Claim 7 of the pending application is similar to claim 5 of U.S. Patent No. 10,805,928.
Claim 8 of the pending application is similar to claim 6 of U.S. Patent No. 10,805,928.
Claim 9 of the pending application is similar to claim 7 and claim 15 of U.S. Patent No. 10,805,928.
Claim 10 and claim 20 of the pending application is similar to claim 8 lines 1-15, 18-21, and 23-25, and claim 20 lines 1-17, 21-25, and 27-29 of U.S. Patent No. 10,805,928.
Claim 11 and claim 21 of the pending application is similar to claim 8 lines 15-17 and 21-23, and claim 20 lines 17-18 and 25-27 of U.S. Patent No. 10,805,928.
Claim 12 of the pending application is similar to claim 9 and claims 22-23 of U.S. Patent No. 10,805,928.
Claim 13 of the pending application is similar to claim 10 and claims 22-23 of U.S. Patent No. 10,805,928.
Claim 14 of the pending application is similar to claim 11 and claim 21 of U.S. Patent No. 10,805,928.
Claim 15 of the pending application is similar to claim 12 of U.S. Patent No. 10,805,928.
Claim 16 of the pending application is similar to claim 13 of U.S. Patent No. 10,805,928.
Claim 17 of the pending application is similar to claim 7 and claim 21 of U.S. Patent No. 10,805,928.
Allowable Subject Matter
Claims 2-21 are allowed (pending 35 U.S.C. 112(b) rejections and double patenting rejections above).
The following is an examiner’s statement of reasons for allowance (pending 35 U.S.C. 112(b) rejections and double patenting rejections above):
Independent claims 2, 10, 18, and 20:
U.S. Publication No. 2012/0014257 to Ahluwalia et al disclose in Figure 1 a base station (BS 5) for communicating with a terminal (UE 3) by a base station (BS 5) in a wireless network, comprising: 
A processor (controller 39).
A non-transitory computer readable storage medium (memory 41) storing programming for execution by the processor, the programming including instructions to (memory 41 includes instructions to be executed by controller 39 to perform BS 5 functions):
…a set of carriers… (component carriers in the anchor subset of component carriers and component carriers in another subset of component carriers; UE 3 receives data on all component carriers).
Send a first physical-layer signaling (PDCCH signaling) to the terminal that includes a first monitoring command (PDCCH signaling) instructing the terminal to monitor a first subset of carriers (component carriers in the anchor subset of component carriers) from the set of … carriers during a first time period.  BS 5 signals UE 3 via PDCCH signaling to monitor the component carriers in the anchor subset of component carriers.  The component carriers in the anchor subset of component carriers is a first subset of carriers in the set of component carriers consisting of component carriers in the anchor subset of component carriers and component carriers in another subset of component carriers.
Send a second physical-layer signaling (PDCCH signaling) to the terminal that includes a second monitoring command (PDCCH signaling) instructing the terminal to monitor a second subset of carriers 
Ahluwalia et al also do not disclose send an activation command to the terminal that instructs the terminal to activate a set of carriers …. over which the terminal is capable of …. receiving signals…
U.S. Publication No. 2012/0213089 to Shi et al disclose in Figures 1, 3, 7, 8 that BS sends to UE a configuration message which comprises a component carrier activation message so that UE can activate/configure one or more component carriers for UE to transmit/receive data.  Refer to Sections 0034-0040, 0053.  
Ahluwalia et al and Shi et al also do not disclose send an activation command to the terminal that instructs the terminal to configure a set of carriers …. over which the terminal is capable simultaneously receiving signals…
U.S. Publication No. 2014/0036889 to Kim et al disclose in Section 0162 that UE may simultaneously receive data on a plurality of carriers.  

However, none of the prior art disclose the limitations “… send an activation command to the terminal that instructs the terminal to activate a set of carriers, a number of carriers in the set of activated carriers being greater than a maximum number of carriers (m carriers) over which the terminal is capable of simultaneously receiving signals…”, and can be logically combined with Ahluwalia et al, Shi et al, and Kim et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20100222059 to Pani et al disclose in Figures 1-4 a method wherein a set of target carriers are monitored based on CQI.  Refer to Sections 0034-0093.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Christine Ng/
Examiner, AU 2464
March 22, 2022